Citation Nr: 0403116	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  02-00 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
application to reopen a claim of service connection for 
residuals of a head injury, and denied entitlement to service 
connection for a psychiatric disorder.  

As indicated above, this was not the first time that the 
claim of service connection for residuals of a head injury 
had been denied by VA.  In a November 1969 rating decision, 
VA denied entitlement to service connection for residuals of 
a head injury.  That decision is final.  38 U.S.C.A. § 7105 
(West 2002).  Thereafter, in July 1976, August 1979, and 
February 1982, rating decisions the RO denied applications to 
reopen.  Those decisions are final.  Id.  As a result, the 
current claim of entitlement to service connection for 
residuals of a head injury may be considered on the merits 
only if new and material evidence has been submitted since 
the February 1982 decision.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156 (2001); 38 C.F.R. § 20.1103 (2003); 
Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.



REMAND

As to entitlement to service connection for a psychiatric 
disorder, the record on appeal shows that the veteran first 
reported being in receipt of Social Security Administration 
(SSA) disability benefits in a November 1977 VA Form 21-527, 
Income-Net Worth and Employment Statement.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), requires VA to obtain and associate 
with the record all pertinent evidence adequately identified 
by the veteran.  See 38 U.S.C.A. § 5103A(b) (West 2002).  
Therefore, in conjunction with this claim a remand is 
required for the RO to obtain and associate with the record 
the veteran's medical records on file with the Social 
Security Administration.

A review of the record also shows that the veteran, starting 
in the late 1970's, was diagnosed with paranoid 
schizophrenia.  However, the record on appeal does not 
contain a medical opinion as to the etiology of any current 
psychiatric disorder despite such an opinion being necessary 
to aid the Board in making a decision on the claim.  
Therefore, on remand, the RO should schedule the veteran for 
a VA examination to obtain this needed medical opinion 
evidence.  See 38 U.S.C.A. § 5103A(d) (West 2002).

Additionally, the Board notes that the VCAA includes 
notification provisions that require VA to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003).

Alas, a review of the record does not show that the veteran 
was provided adequate notice as required by the VCAA.  
Specifically, while the record shows that the RO notified the 
veteran of the VCAA (see statement of the case issued in 
November 2001; supplemental statements of the case issued in 
October 2002 and January 2003; and the VCAA letter issued in 
February 2002), these notices failed to provide the veteran 
with specific notice as to who would be responsible for 
obtaining which evidence.  

Therefore, on remand, the RO should undertake all necessary 
actions to insure that the veteran is provided adequate 
notice as provided by 38 U.S.C.A. § 5103(a).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In so doing, the RO 
should be mindful of amendments to the law set forth in the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003), as they relate to the holding in 
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA).

As to the application to reopen the claim of service 
connection for residuals of a head injury, the Board believes 
that the above development conducted in connection with the 
claim for service connection could yield evidence relevant to 
the application to reopen.  Therefore, the application to 
reopen is stayed pending completion of the above development.

Hence, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5102, 5103A 
(West 2002); the Veterans Benefits Act of 
2003, and any other applicable legal 
precedent. 

2.  The RO should obtain from the Social 
Security Administration the medical 
records pertinent to the appellant's 
award prior to 1977 of Social Security 
disability benefits.

3.  The RO should contact the veteran and 
request that he identify the name, 
address, and approximate (beginning and 
ending) dates of all VA and non-VA health 
care providers who have treated him for 
his psychiatric disorder since his 
separation from military service in 
August 1969.  The RO must inform the 
veteran that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the custodians 
thereof.  The RO should obtain all 
records identified by the veteran that 
have not already been associated with the 
record on appeal.  The aid of the veteran 
in securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran notified 
in writing.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination.  Send 
the claims folder to the examiner for 
review in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination of the 
veteran, the psychiatrist is asked to 
answer the following questions:

(i)  Is it is as least as likely as 
not, (i.e., is there a 50/50 
chance), that paranoid schizophrenia 
or any other acquired psychiatric 
disorder had its onset during the 
appellant's period of military 
service?  

(ii)  Is it is as least as likely as 
not that a psychosis manifested 
itself to a compensable degree 
within one year after the veteran's 
separation from military service?

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues.  If any 
of the benefits sought on appeal remain 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


